Nichols, J.
The special grounds of the motion for new trial complain that the trial court erred (1) in overruling the general demurrer to count two of the petition as originally filed, and (2) in overruling the defendant’s motion to strike the plaintiff’s amendment to count two of the petition. “Rulings upon the sufficiency of the pleadings are not proper subject matter for a motion for a new trial.” Union Brokerage Co. v. Fine, 30 Ga. App. 788 (119 S. E. 343); Fechtel v. Chastain, 79 Ga. App. 517 (54 S. E. 2d 459). Accordingly, the special grounds of the motion for new trial cannot be considered.
On the trial of the case there was evidence that the plain*833tiff, a duly licensed realty company, procured for the defendant a purchaser for certain real property, and that the defendant sold this property to the purchaser procured by the plaintiff. Accordingly, there was some evidence to support the judgment of the trial court hearing the case without the intervention of a jury. Therefore the trial court did not err in denying the defendant’s motion for new trial for any reason assigned.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.